Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	RCE Amendment filed on June 02, 2022 has been received and made of record. In response to Non-Final Office Action mailed on March 02, 2022, independent claims 1, 19 and dependent claim 18 are amended. Applicants maintained dependent claims 2-16, and 20. Dependent claim 17 is cancelled after the RCE Non-Final Office Action. Applicants added dependent claim 21 as new claim. Therefore, claims 1-16 and 18-21 are pending for consideration.


Allowable Subject Matter

3. 	Claims 1-16 and 18-21 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1, and 19: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “a touch panel, comprising: a substrate(110); an optical matching layer(130) disposed on the substrate(110); a first sensing electrode layer(140/141) disposed on the substrate(110) over the optical matching layer(130), wherein the first sensing electrode layer comprises a plurality of first-axis conductive units separated from each other; and a second sensing electrode layer(170) disposed on the substrate(110) over the first sensing electrode layer(141), wherein: the second sensing electrode layer(170) directly contacts the optical matching layer(130, fig.1); ------(fig.1 and related text described in Specification submitted on August 27, 2020)” with all other limitations cited in claims 1, and 19 respectively.

Claims 12: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “-----: forming an optical matching layer on a substrate; forming a first sensing electrode layer on the substrate over the optical matching layer, ------; the second sensing electrode layer directly contacts the optical matching layer(fig.3 and related text described in Specification submitted on August 27, 2020)” with all other limitations cited in claim 12.

Claims 2-11, 13-16, 18 and 20 are allowed because of its dependency on the allowed base claim.

[XIE et al.(US 2016/0162072 A1) teaches a touch panel(touch panel, Para-1), comprising: a substrate(substrate 100, figs.2&4, Para-48); a first sensing electrode layer(sensing layer 10, sensing lines 12, figs.1-4) disposed on and over the substrate (substrate 100) and comprising a plurality of first-axis conductive units(1) separated from each other(fig.2&3); and a second sensing electrode layer(second sensing layer 11, figs.1-4) disposed on and over the substrate(100) and disposed over the first sensing electrode layer(first sensing layer 10), wherein: the second sensing electrode layer(4, 3, 4, fig.3; also 11, fig.2) is laterally disposed between a first first-axis conductive unit(1, fig.2) of the first-axis conductive units and a second first-axis conductive unit (1, fig.2) of the first-axis conductive units, the second sensing electrode layer(sensing layer 11) comprises a plurality of second-axis conductive units(transparent electrodes 3, figs.1&3) separated from each other(figs.2&3) and crossing the first-axis conductive units(transparent electrodes 1, figs.1-2).

WON et al.(US 2018/0323240 A1) teaches a touch sensitive display device, comprising: a first sensing electrode(first touch electrode 152e or second touch electrode 154e, figs.2-3, Para-59); and a second sensing electrode(second touch electrode 154e or first touch electrode 152e, figs.2-3, Para-59), wherein each of the second-axis conductive units comprises: two first conductive layers(ITO/Ag/ITO, Para-59); and a second conductive layer(Ag layer) laminated between the two first conductive layers(ITO layers; ITO/Ag/ITO, Para-59), wherein a resistances of each of the two first conductive layers(ITO layers)(ITO has resistivity ~10-4 ohm-cm) is greater than a resistance of the second conductive layer(Ag layer).

Claims 2-6, 8-16, 18, 20, and 21 are allowed because of their dependency on the allowed base claims respectively.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692